Title: Thomas Jefferson to William Duane, 28 March 1811
From: Jefferson, Thomas
To: Duane, William


          
            
              Dear Sir
              Monticello Mar. 28. 11.
            
            I learn with sincere concern, from yours of the 15th recieved by our last mail, the difficulties into which you are brought by the retirement of particular friends from the accomodations they had been in the habit of yielding you.   that one of those you name should have separated from the Censor of John Randolph, is consonant with the change of disposition which took place in him at Washington. that the other, far above that bias, should have done so was not expected. I have ever looked to mr Lieper as one of the truest republicans of our country, whose mind unaffected by personal incidents, pursues it’s course with a steadiness of which we have rare examples. looking about for a motive, I have supposed it was to be found in the late arraignments of mr Gallatin in your papers. however he might differ from you on that subject, as I do myself, the indulgences in difference of opinion which we all owe to one another, and every one needs for himself, would, I thought, in a mind like his, have prevented such a manifestation of it. I believe mr Gallatin to be of as pure integrity, and as zealously devoted to the liberties and interests of our country as it’s most affectionate native citizen. of this his courage in Congress, in the days of terror, gave proofs which nothing can obliterate from the recollection of those who were witnesses of it. these are probably the opinions of mr Lieper, as I believe they are of every man intimately acquainted with mr Gallatin. an intercourse, almost daily, of eight years with him has given me opportunities of knowing his character more thoroughly than perhaps any other man living: and I have ascribed the erroneous estimate you have formed of it, to the want of that intimate knolege of him which I possessed. every one, certainly, must form his judgment on the evidence accessible to himself, and I have no more doubt of the integrity of your convictions, than I have of my own. they are drawn from different materials, and different sources of information, more or less perfect, according to our opportunities.  the zeal, the disinterestedness, and the abilities with which you have supported the great principles of our revolution, the persecutions you have suffered, and the firmness and independence with which you have suffered them, constitute too strong a claim on the good wishes of every friend of elective government, to be effaced by a solitary case of difference in opinion. thus I think, and thus I believed my much esteemed friend Lieper would have thought: and I am the more concerned he does not, as it is so much more in his power to be useful to you, than in mine. his residence, and his    standing at the great seat of the monied institutions command a credit with them, which no inhabitant of the country, and of agricultural pursuits only, can have. the two or three banks in our uncommercial state are too distant to have any relations with the farmers of Albemarle. we are persuaded you have not overrated the dispositions of this state to support yourself and your paper. they have felt it’s services too often to be indifferent in the hour of trial. they are well aware that the days of danger are not yet over. and I am sensible that if there were any means of bringing into concert the good will of the friends of the Aurora scattered over this state, they would not decieve your expectations. one month sooner might have found such an opportunity in the assemblage of our legislature in Richmond. but that is now dispersed, not to meet again under a twelvemonth.   we, here, are but one of an hundred counties: and on consultation with friends of the neighborhood, it is their opinion that if we can find an endorser resident in Richmond (for that is indispensible)   from it   10. or 12 persons of this county would readily engage, as you suggest, for their 100.D. each, and some of them for more. it is believed that the republicans in that city can and will do a great deal more; and perhaps their central position may enable them to communicate with other counties. we have written to a distinguished friend to the cause of liberty there to take the lead in the business, as far as concerns that place; & for our own, we are taking measures for obtaining the aid of the bank of the same place. in all this I am nearly a cypher. forty years of nearly almost constant absence from the state have made me a stranger in it, have left me as a solitary tree from around which the axe of time has felled all the companions of it’s youth & growth. I have however engaged some active and zealous friends to do what I could not. their personal acquaintance and influence with those now in active life can give effect to their efforts. but our support can be but partial, and far short, both in time & measure, of your difficulties. they will be little more than evidences of our friendship. the truth is that farmers, as we all are, have no command of money. our necessaries are all supplied either from our farms, or a neighboring store. our produce, at the end of the year, is delivered to the merchant & thus the business of the year is done by barter, without the intervention of scarcely a dollar: and thus also we live with a plenty of every thing except money. to raise that, negociations & time are requisite. I sincerely wish that greater and prompter effects could have flowed from our good will. on my part no endeavors or sacrifices shall be witheld. but we are bound down by the laws of our situation.
            I do not know whether I am able at present to form a just idea of the situation of our country. if I am, it is such as, during the bellum omnium in omnia of Europe, will require the union of all it’s friends to resist it’s enemies within & without. if we schismatise on either men or measures, if we do not act in phalanx, as when we rescued it from the satellites of monarchism, I will not say our party, the term is false and degrading, but our nation will be undone.   for the republicans are the nation. their opponents are but a faction, weak in numbers, but powerful & profuse in the command of money, & backed by a nation, powerful also & profuse, in the use of the same means: & the more profuse, in both cases, as the money they thus employ is not their own, but their creditors’ to be paid off by a bankruptcy, which whether it pays a dollar or a shilling in the pound is of little concern with them. the last hope of human liberty in this world rests on us. we ought, for so dear a stake, to sacrifice every attachment & every enmity. leave the President free to chuse his co-adjutors, to pursue his own measures, & support him & them, even if we think we are wiser than they are, honester than they are, or possessing more enlarged information of the state of things. if we move in mass, be it ever so circuitously, we shall attain our object: but if we break into squads, every one pursuing the path he thinks most direct, we become an easy conquest to those who can now barely hold us in check.
            I repeat again that we ought not to schismatize on either men or measures. principle alone can justify that. if we find our government, in all it’s branches, rushing headlong, like our predecessors, into the arms of monarchy, if we find them violating our dearest rights, the trial by jury, the freedom of the press, the freedom of opinion civil or religious, or opening on our peace of mind or personal safety the sluices of terrorism, if we see them raising standing armies, when the absence of all other danger points to these as the sole objects on which they are to be employed, then indeed let us withdraw & call the nation to it’s tents. but while our functionaries are wise & honest, & vigilant, let us move compactly under their guidance, & we have nothing to fear. things may here & there go a little wrong. it is not in their power to prevent it. but all will be right in the end, tho’ not perhaps by the shortest means.You know, my dear Sir, that this union of republicans has been the constant theme of my exhortations: that I have ever refused to know any subdivisions among them, to take part in any personal differences; & therefore you will not give to the present observations any other than a general application. I may sometimes differ in opinion from some of my friends, from those whose views are as pure & sound as my own. I censure none, but do homage to every one’s right of opinion. if I have indulged my pen therefore a little further than the occasion called for, you will ascribe it to a sermonising habit, to the anxieties of age, perhaps to it’s garrulity, or to any other motive rather than the want of the esteem & confidence of which I pray you to accept sincere assurances.
            
              Th:
              Jefferson
          
          
            P.S. absorbed in a subject more nearly interesting, I had forgotten our book on the heresies of Montesquieu. I sincerely hope the removal of all embarrasment will enable you to go on with it, or so to dispose of it as that our country may have the benefit of the corrections it will administer to public opinion.
          
        